Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment and remarks filed on 29 March 2022.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/06/2022 has being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claim’s breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly defines the claimed invention.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al., U. S. Patent Publication No. 2020/0177638 in view of Piekniewski et al., U. S. Patent Publication No. 2016/0086052 and further in view of Lin et al., U. S. Patent Publication No. 2016/0104054.
Regarding claim 1, Salman discloses a computer implemented method for analyzing network connections (see Salman, ¶ [0004]; system for analyzing network connections is disclosed), the method comprising: identifying a connection of interest and a corresponding set of connection data (see Salman, ¶ [0024]; permitted network connections are identified); generating one or more corresponding to the connection of interest, mapping the generated one or more to underlying protocols and fields, identifying one or more values corresponding to each of the underlying protocols and fields (see Salman, ¶ [0044], [0047] and [0051]; topology map of the network connections, traffic, protocol and subnets fields is generated); and extracting general correspondences from the identified one or more values corresponding to each of the underlying protocols and fields (see Salman, ¶ [0032], [0034] and [0063]; relevant information is extracted from the identified values of the available resource of the network components).
Although Salman discloses the invention substantially as claimed, it does not explicitly disclose the use of Saliency mapping or maps.
Piekniewski teaches use of Saliency mapping or maps (see Piekniewski, ¶ [0087]- [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Piekniewski with that of Salman in order to efficiently identify and distinguish permitted connections from the restricted ones of the presented graphical representations. 
Although Salman discloses generation of topology map that identifies permitted connections (see Salman, ¶ [0024]), it does not explicitly disclose wherein generating one or more saliency maps corresponding to the connection of interest comprises creating a map indicating emphasis directed towards portions of data transmitted via the connection of interest.
Lin teaches wherein generating one or more saliency maps corresponding to the connection of interest comprises creating a map indicating emphasis directed towards portions of data transmitted via the connection of interest (see Lin, ¶ [0003] and [0031]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Lin with that of Salman-Piekniewski in order to visually and efficiently selected interested region of the selected connection image.

Regarding claim 2, Salman-Piekniewski-Link teaches further comprising generating general rules representing the extracted correspondences (see Salman, ¶ [0044]).


Regarding claim 8, Salman discloses a computer program product for analyzing network connections (see Salman, ¶ [0004]; system for analyzing network connections is disclosed), the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: identify a connection of interest, generate corresponding to the connection of interest (see Salman, ¶ [0024]; permitted network connections are identified), map the generated to underlying protocols and fields, identify one or more values corresponding to each of the underlying protocols and fields (see Salman, ¶ [0044], [0047] and [0051]; topology map of the network connections, traffic, protocol and subnets fields is generated); and extract general correspondences from the identified one or more values corresponding to each of the underlying protocols and fields (see Salman, ¶ [0032], [0034] and [0063]; relevant information is extracted from the identified values of the available resource of the network components).
 Although Salman discloses the invention substantially as claimed, it does not explicitly disclose the use of Saliency mapping or maps.
Piekniewski teaches use of Saliency mapping or maps (see Piekniewski, ¶ [0087]- [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Piekniewski with that of Salman in order to efficiently identify and distinguish permitted connections from the restricted ones of the presented graphical representations.
Although Salman discloses generation of topology map that identifies permitted connections (see Salman, ¶ [0024]), it does not explicitly disclose wherein generating one or more saliency maps corresponding to the connection of interest comprises creating a map indicating emphasis directed towards portions of data transmitted via the connection of interest.
Lin teaches wherein generating one or more saliency maps corresponding to the connection of interest comprises creating a map indicating emphasis directed towards portions of data transmitted via the connection of interest (see Lin, ¶ [0003] and [0031]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Lin with that of Salman-Piekniewski in order to visually and efficiently selected interested region of the selected connection image.

Regarding claim 9, Salman-Piekniewski-Lin teaches further comprising instructions to generate general rules representing the extracted correspondences (see Salman, ¶ [0044]).

Regarding claim 15, Salman discloses a computer system for analyzing network connections (see Salman, ¶ [0004]; system for analyzing network connections is disclosed), the computer system comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: identify a connection of interest, generate saliency maps corresponding to the connection of interest (see Salman, ¶ [0024]; permitted network connections are identified), map the generated saliency maps to underlying protocols and fields, identify one or more values corresponding to each of the underlying protocols and fields (see Salman, ¶ [0044], [0047] and [0051]; topology map of the network connections, traffic, protocol and subnets fields is generated); and extract general correspondences from the identified one or more values corresponding to each of the underlying protocols and fields (see Salman, ¶ [0032], [0034] and [0063]; relevant information is extracted from the identified values of the available resource of the network components).
 Although Salman discloses the invention substantially as claimed, it does not explicitly disclose the use of Saliency mapping or maps.
Piekniewski teaches use of Saliency mapping or maps (see Piekniewski, ¶ [0087]- [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Piekniewski with that of Salman in order to efficiently identify and distinguish permitted connections from the restricted ones of the presented graphical representations.
Although Salman discloses generation of topology map that identifies permitted connections (see Salman, ¶ [0024]), it does not explicitly disclose wherein generating one or more saliency maps corresponding to the connection of interest comprises creating a map indicating emphasis directed towards portions of data transmitted via the connection of interest.
Lin teaches wherein generating one or more saliency maps corresponding to the connection of interest comprises creating a map indicating emphasis directed towards portions of data transmitted via the connection of interest (see Lin, ¶ [0003] and [0031]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Lin with that of Salman-Piekniewski in order to visually and efficiently selected interested region of the selected connection image.

Regarding claim 16, Salman-Piekniewski-Lin teaches further comprising instructions to generate general rules representing the extracted correspondences (see Salman, ¶ [0044]).

6.	Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salman in view of Piekniewski in view of Lin as applied to claim 1 above, and further in view of Palmer et al., U. S. Patent Publication No. 2005/0120243.
Regarding claims 4, 11 and 18, although Salman-Piekniewski discloses the invention substantially as claimed, it does not explicitly disclose wherein the corresponding set of connection data includes one or more byte streams.
Palmer teaches wherein the corresponding set of connection data includes one or more byte streams (see Palmer, ¶ [0014] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Palmer with that of Salman-Piekniewski-Lin in order to effectively analyze the network traffic at the stream byte levels.

Regarding claims 5, 12, 19, Salman-Piekniewski-Lin-Palmer teaches wherein generating one or more saliency maps corresponding to the connection of interest includes generating one or more saliency maps corresponding to the one or more byte streams such that portions of the byte stream are highlighted according to the attention that is paid to them (see Salman, ¶ [0055], Piekniewski, ¶ [0089] and Palmer, [0014]). Same motivation utilized for claim 4 applies equally as well to claim 5, 12, 19.

Regarding claim 6, 13, 20, Salman-Piekniewski-Lin-Palmer teaches wherein mapping the generated one or more saliency maps to underlying protocols and fields includes mapping one or more portions of the byte stream to underlying fields or protocols impacted by the one or more portions of the byte stream (see Salman, ¶ [0055], Piekniewski, ¶ [0088] and Palmer, [0014]). Same motivation utilized for claim 4 applies equally as well to claim 6, 13, 20.

Regarding claim 7, 14,  Salman-Piekniewski-Lin-Palmer teaches wherein generating saliency maps corresponding to the connection of interest includes: identifying a context corresponding to the received one or more byte streams; analyzing the byte stream to determine importance levels corresponding to one or more values in the byte stream with respect to the identified context; and assigning one or more weights to the values in the byte stream based on the determined importance levels (see Salman, ¶ [0024], [0055], Piekniewski, ¶ [0089] and Palmer, [0014]). Same motivation utilized for claim 4 applies equally as well to claims 7, 14.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444